Citation Nr: 0102487	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1942 to December 1945 
and from August 1950 to August 1951.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1999 rating decision, 
issued in August 1999, by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
determined that new and material evidence adequate to reopen 
a claim for service connection for a back disorder had not 
been submitted.

A review of the claims file reveals that, in a March 1999 
statement accompanying his claim to reopen, the veteran 
raised a claim for entitlement to a total and permanent 
disability rating for pension purposes.  Since this matter 
has not been adjudicated by the RO, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An unappealed May 1971 RO decision denied the veteran's 
claim for service connection for a back disorder. 

2.  Evidence added to the record since the July 1993 RO 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The July 1993 RO decision, determining that new and 
material evidence to reopen a claim for service connection 
for a back disorder had not been submitted, is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 138, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  In addition, certain chronic 
diseases, such as a cardiovascular-renal disease including 
hypertension, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 3.303(b) 
(2000).  In addition, disabilities, which are found to be 
proximately due to, or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995). 

By a March 1948 rating decision, the RO initially denied 
service connection for lumbosacral strain as not found on 
last examination and for a spinal injury as not shown by the 
evidence of record.  In May 1948, the veteran was notified of 
this decision and his appellate rights; he did not appeal the 
decision.  In a July 1993 rating decision, the RO determined 
that new and material evidence had not be submitted to reopen 
a claim for service connection for a back disorder.  That 
same month, the veteran was notified of this decision and his 
appellate rights; he did not appeal the decision.  In the 
absence of timely appeals (within one year of notification of 
the decision), these rating decisions became final. 

In March 1999, the veteran requested that his claim for 
entitlement to service connection for a back disorder be 
reopened.  In a rating decision issued in August 1999, the 
subject of this appeal, the RO held that new and material 
evidence had not been submitted with respect to the veteran's 
claim for entitlement to service connection for a back 
disorder and the previously denied claim was not reopened.

Following issuance of the rating decision in August 1999, the 
provisions of 38 U.S.C.A. § 5107 were substantially revised.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (Act).  Generally, when the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).   The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.    

The Board notes that the provisions of the Act do not require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's July 1993 rating decision, the 
evidence of record included:  the veteran's service medical 
records; a March 1948 statement from a private physician, S. 
C. S., M.D.; private treatment records from P. M. B., D.O., 
dated from March 1977 to April 1993; private treatment 
records from P. W. T., M.D., dated from February 1981 to 
April 1993; a March 1981 hospital report from St. Francis 
Medical Center; and various statements from the veteran.

The evidence associated with the claims file after the RO's 
July 1993 rating decision includes: a 1946 note from the 
records of Dr. S. C. S.; a buddy statement dated March 1999, 
indicating that the veteran had injured his back while 
serving in the Aleutian Islands; a March 1999 statement from 
Dr. P. M. B., opining that the veteran's back disorder was 
related to an old injury which occurred in service; private 
outpatient treatment records from Dr. P. M. B. dated from 
April 1998 to June 1999; and various statements from the 
veteran.  

The Board now finds that some of the evidence added to the 
record since the July 1993 RO rating decision is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a back disorder.  Cumulatively, the 
clinical treatment records and the March 1999 private 
physician statement show that the veteran has been diagnosed 
and treated for lumbosacral sprain and degenerative disc 
disease of the lumbar spine.  Of special significance is the 
March 1999 statement of Dr. P. M. B., which noted that he had 
been treating the veteran since 1977; that the veteran had a 
history of back problems in 1978 and had had intermittent 
problems since World War II; that his back pain is chronic 
and recurrent and aggravated by bending and lifting; and that 
it was the physician's impression that the veteran's back 
pain was "related to an old injury which occurred while he 
was in Military service."
 
The Board concludes that the buddy statement and Dr. P. M. 
B.'s opinion are sufficient to reopen the veteran's claim for 
service connection for a back disorder.  However, the Board 
further finds that additional information, as discussed in 
the remand portion of this opinion below, is necessary to 
determine whether the veteran is entitled to service 
connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a back disorder has been submitted and 
the claim is reopened, the appeal is allowed subject to 
further action as discussed below.


REMAND

Once a claim has been reopened, the VA has a duty to assist 
the veteran in developing the facts pertinent to his claim.  
In this regard, the Board observes that the veteran has not 
been afforded a medical examination in connection with his 
claim.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of treatment for his 
back disorder.  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to assess the nature and 
etiology of any back disorder(s).  

The veteran must be informed in writing 
of the potential consequences of his 
failure to appear for any scheduled 
examination.  

The claims file and this order must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination. After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's current back disorder began 
during service or was the result of some 
incident of service, including an injury.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  All tests and studies deemed 
necessary should be accomplished.

3.  The RO should review the file and 
ensure that all of the directives of this 
remand have been carried out in full.  If 
not, corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   

After completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a back disorder.  If the 
benefit sought is denied, the veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case, which addresses 
all additional evidence, and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The purposes of this remand are to comply with due process of 
law and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at 
this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.   Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 



